United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3702
                         ___________________________

                                   Julia Ann Briggs,

                        lllllllllllllllllllll Plaintiff - Appellant,

                                            v.

            Wheeling Machine Product Co., also known as U. S. Steel,

                       lllllllllllllllllllll Defendant - Appellee.
                                       ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Pine Bluff
                                   ____________

                              Submitted: March 1, 2013
                                Filed: March 7, 2013
                                   [Unpublished]
                                  ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      Julia Briggs appeals the district court’s1 28 U.S.C. § 1915(e)(2)(B) preservice
dismissal of her complaint asserting a claim of disability discrimination under the

      1
       The Honorable D.P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas.
Americans with Disabilities Act (ADA) against her former employer. Upon careful
de novo review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam)
(standard of review), we agree with the district court that Briggs’s disability-
discrimination claim was barred. We first note that, according to Briggs’s own
assertions in her complaint, she failed to file a timely charge with the Equal
Employment Opportunity Commission (EEOC). See 42 U.S.C. § 2000e-5(e)(1) (180-
day administrative filing period under Title VII; 300-day filing period if person
initially instituted state or local agency proceedings); 42 U.S.C. § 12117(a) (§ 2000e-
5 applies to ADA); Nat’l R.R. Passenger Corp. V. Morgan, 536 U.S. 101, 110 (2002)
(timely EEOC charge is mandatory). We further conclude that Briggs did not allege
any facts indicating her untimely EEOC filing should be excused, even recognizing
that she was pursuing unemployment benefits during the administrative filing period.
See Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982) (filing timely
charge of discrimination with EEOC is subject to waiver, estoppel, and equitable
tolling); Henderson v. Ford Motor Co., 403 F.3d 1026, 1033 (8th Cir. 2005)
(equitable tolling is appropriate when plaintiff, despite all due diligence, is unable to
obtain vital information bearing on existence of claim; EEOC filing period will not
be modified on basis of equitable estoppel unless employee’s failure to timely file is
result of employer’s affirmative action).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-